DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “perception module” in claims 1 and 10; “imaging device” in claims 2, 6, 7, 11, 13, 14, 17, 18, and 19; “imaging devices” in claims 31 and 12; and “compute module” in claims 3 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
The recitation of “the imaging devices” at line 4 of claim 12 is ambiguous because it is unclear if this is a reference to the imaging devices previously recited at line 3 of claim 12 or to the imaging devices recited at line 3 of claim 10, from which claim 12 depends. Because it is unclear which of these imaging devices is being referred to, claim 12 fails to clearly point out and distinctly claim the invention.
In claims 17, 18, and 19, the recitation of “the perception module” at lien 3 of each of these claim is unclear and indefinite because none of the preceding claim language recites or otherwise defines any such perception module, so that it is unclear what this module is or how it relates to the remainder of the claimed invention. Therefore claims 17, 18, and 19 also fail to clearly point out and distinctly claim the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-10, 12-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13 of U.S. Patent No. 11,070,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application are anticipated by the invention variously stipulated by the claim of the ‘721 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘721 patent stipulates a perception system for a vehicle, the perception system comprising (lines 1-2): a perception filter for (line 5) determining a region of interest ("ROI") for the vehicle based on an intent of the vehicle and a current state of the vehicle (lines 13-15); and a perception module for (line 33) perceiving an environment of the vehicle based on (lines 35-36) the ROI (lines 36-37, where the cropped and filtered image data is based on the ROI, as stipulated at lines 16-18); wherein the vehicle is caused to take appropriate action based on the perceived environment, the current state of the vehicle, and the intent of the vehicle (lines 38-40). In addition, claim 1 of the ‘721 patent further stipulates that the perception filter determines compute resource priority instructions based on the ROI (lines 16-17), that the perception system further including a plurality of imaging devices associated with the vehicle (lines 3-4) and a compute module for receiving the compute resource priority instructions from the perception filter and allocating compute resources among the imaging devices in accordance with the compute resource priority instructions (lines 20-32), as further defined by claim 3 of the instant application; that the ROI is used to crop at least one image of the environment of the vehicle produced by an imaging device associated with the vehicle (lines 16-18), wherein the perception module perceives the environment based at least in part on the cropped image (lines 35-37), as additionally defined in claim 6 of the instant application; and that the intent of the vehicle is based on a planned route of the vehicle and wherein the current state of the vehicle includes at least a current position and a velocity of the vehicle (lines 9-13), as defined in claim 8. Finally, claim 4 of the ‘721 patent stipulates that the imaging devices comprise at least one of a camera, a LIDAR device, and a RADAR device (lines 1-3), as defined by claim 5 of the instant application; claim 2 of the ‘721 patent stipulates that the ROI is used to determine a resolution of at least one image of the environment of the vehicle produced by an imaging device associated with the vehicle, wherein the perception module perceives the environment based at least in part on the at least one image (lines 1-4), as defined in claim 2 of the instant application; and claim 3 of the ‘721 patent stipulates that the vehicle comprises an autonomous vehicle (lines 1-2), as defined by claim 9 of the instant application.
With respect to claim 10 of the instant application, claim 5 of the ‘721 patent stipulates an autonomous vehicle ("AV") comprising (line 1): an onboard computer (line 2); a sensor suite comprising a plurality of imaging devices (line 3); and a perception system including (line 4): a perception filter (line 7) for determining a region of interest ("ROI") for the AV based on an intent of the AV and a current state of the AV (lines 15-17); and a perception module for (line 35) perceiving an environment of the AV based on (lines 37-38) the ROI (lines 38-39, where the cropped and filtered image data is based on the ROI, as stipulated at lines 18-20); wherein the AV is caused to take appropriate action based on the perceived environment, the current state of the AV, and the intent of the AV (lines 40-42). In addition, claim 5 of the ‘721 patent further stipulates that the perception filter determines compute resource priority instructions based on the ROI (lines 18-19), the perception system further including a plurality of imaging devices (lines 5-6) and a compute module for receiving the compute resource priority instructions from the perception filter and allocating compute resources among the imaging devices in accordance with the compute resource priority instructions (lines 22-34), as further defined in claim 12 of the instant application; that the ROI is used to crop at least one image of the environment of the AV produced by an imaging device associated with the AV (lines 18-20), wherein the perception module perceives the environment based at least in part on the cropped image (lines 37-39), as additionally defined by claim 13 of the instant application; and that the intent of the AV is based on a planned route of the AV and wherein the current state of the AV includes at least a current position and a velocity of the AV (lines 11-15), as defined in claim 15 of the instant application. Finally, claim 6 of the ‘721 patent also stipulates that the ROI is used to determine a resolution of at least one image of the environment of the AV produced by an imaging device associated with the AV, wherein the perception module perceives the environment based at least in part on the at least one image (lines 1-3), as defined by claim 14 of the instant application.
Finally, with respect to claim 16 of the instant application, claim 7 of the ‘721 patent stipulates a method comprising (line 1): determining a region of interest ("ROI") for the vehicle based on an intent of the vehicle and a current state of the vehicle (lines 14-16); perceiving an environment of the vehicle based on (lines 37-38) the ROI (lines 38-39, where the cropped and filtered image is based on the ROI, as stipulated at lines 17-19); and causing the vehicle to take appropriate action based on the perceived environment, the current state of the vehicle, and the intent of the vehicle (lines 40-42). In addition, claim 7 of the ‘721 patent further stipulates using the ROI to crop at least one image of the environment of the vehicle produced by an imaging device associated with the vehicle (lines 17-19), wherein the perception module perceives the environment based at least in part on the cropped image (lines 37-39), as defined by claim 18 of the instant application; and that the intent of the vehicle is based on a planned route of the vehicle and wherein the current state of the vehicle includes at least a current position and a velocity of the vehicle (lines 5-9), as defined by claim 20 of the instant application. Finally, with respect to claim 19 of the instant application, claim 13 of the ‘721 patent further stipulates using the ROI to determine a resolution of at least one image of the environment of the vehicle produced by an imaging device associated with the vehicle (lines 1-3), wherein the perception module perceives the environment based at least in part on the at least one image (lines 35-39 of claim 7, from which claim 13 depends).
Allowable Subject Matter
Claims 2, 4, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”



A. Johns
28 September 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 5 is dependent from claim 3 and further stipulates specific structure sufficient to perform the functions associated with the claimed imaging devices, so that this term is NOT interpreted under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph in claim 5.